DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 14, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (prev. presented US 6071373) in view of Kobayashi (prev. presented US 5875804, second named inventor) and Ralph (prev. presented US 2008/0251465).
Regarding claim 1 and 2, Kang teaches a wet bench (abstract) comprising an outer tank (17 Fig 1-2) having a first base plate (shown not numbered as bottom surfaces of tank 17 Fig 1-2) and a plurality of first sidewalls (shown not numbered as sidewalls of 17 Fig 1-2) defining a first containing space (Fig 1-2), wherein a portion of the first base plate is higher than a second portion of the first base plate (see Fig 1-2, portions toward the left side are higher than the portion contacting line 19); and an inner tank (11 Fig 1-2) having a portion in the first containing space (Fig 1-2) the inner tank 
Regarding claim 3, the combination remains as applied to claim 2 above. Ralph teaches an angle of 10-30 degrees from the horizontal (second subsidiary base of the combination) [0045].
Regarding claim 4, Kang demonstrates a vertical extension plate orthogonal to the horizontal portion and connected between the sloping and horizontal portions of the plates (see fig 1 and 2, shown not numbered).
Regarding claim 5, Kang teaches the sloping portion is higher than the second base plate (Fig 1 and 2).
Regarding claim 7, Kang teaches the inner tank is spaced from each of the first sidewalls (Fig 1-2, see inner tank 11 and side walls of outer tank 17).
Regarding claim 14, Kang teaches the fluid channel of includes a pump (col 1, ln 45-60) in fluid communication. Additionally, the fluid channel of the recirculation line as taught by Kobayashi and as applied to claim 1 includes a pump (20 Fig 1) in fluid communication with the recirculation line channel (15 Fig 1).
Regarding claim 24, the combination remains as applied to claim 1. In the combination as applied with the circulation line taught by Kobayashi, the outlet of the fluid channel is located at a higher position than the inlet of the fluid channel (see Fig 1 of Kobayashi with outlet from 28 and inlet at 18, further note that the outlet is above the baseplate of the inner tank and therefore in the combination modifies the outlet to be above the baseplate of the inner tank of Kang, this further results in the outlet being at a higher position than the inlet because the inlet is in the base of the outer tank and Kang demonstrates the bases as level. 
Regarding claim 26, the combination remains as applied to claim 1. In the combination as applied with the circulation line taught by Kobayashi, the downstream pipe extends laterally in a position higher than the second base plate of the inner tank (see Fig 1 of Kobayashi, note the laterally extending upper portion of line 16 is above the base plate of the inner tank 12). Regarding laterally extending from the filter at this position, this represents a mere rearrangement of parts of the position of the filter on the line to move it to being on the uppermost laterally extending segment because the . 
Claim 6  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kobayashi and Ralph as applied to claim 1 and further in view of Kawatani (prev. presented US 5540247).
Regarding claim 6, Kang in view of Kobayashi and Ralph fails to teach the second subsidiary base plate is lower than the second base plate (base plate of inner tank). It is initially noted that this represents a change of shape of the depth of the outer tank of Kang. Additionally, in the same field of endeavor of bath processing apparatuses, Kawatani teaches the lower collection part is lower than the base plate of the inner tank (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to include this arrangement of Kawatani because Kawatani teaches the size of the collection area helps prevent liquid from overflowing the outer bath (col 5, ln 20-25) and because this is a simple substitution of one known element (deeper bath with bottom surface the same as inner tank) for another (deeper bath with bottom surface lower than the inner tank) to obtain predictable results (drainage of collected overflowed processing liquid).
Regarding claim 12, Kang in view of Kobayashi and Ralph remains as applied to claim 1 above. Kang and Kobayashi fail to teach the fluid channel has a plurality of outlet holes facing away from the second base plate. Kawatani teaches that the channel for providing new processing liquid to the bottom of the tank has a plurality of outlets (16 Fig 2 and  8-9) that are faced away from the bottom surface of the tank. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang and Kobayashi to include these outlet holes because Kawatani teaches them as a functional alternative for introducing liquid into the tank and because Kawatani teaches they allow for control of the flow and ejection angle of the liquid (col 5, ln 50 to col 6 ln 25). Note that Kobayashi teaches a similar arrangement for portion 30 (Fig 1) but does not teach that there are a plurality of outlets because only one is demonstrated and there is no description of a plurality of them.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kobayashi and Ralph as applied to claim 1, and further in view of Tanaka (prev. presented US 2018/0218924).
Regarding claim 8, Kang in view of Kobayashi and Ralph remains as applied to claim 1 above. Kang fails to teach the relative heights of the sidewalls being higher than the top edges of the first sidewalls. It would have been obvious to a person having .
Claim 15-17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ralph and US Patent Application Publication 2009/0087929 of Yu et al., hereinafter Yu.
Regarding claim 15, Kang teaches a wet bench (abstract) comprising an outer tank (17 Fig 1-2) having a first base plate (shown not numbered as bottom surface of tank 17 Fig 1-2), the first base plate having a first portion defining a deposit zone (lowermost portion of the bottom surface Fig 1-2, portion to which tube 19 connects) defining a deposit zone (note this is an intended use and the portion of Kang is capable of collecting the deposits of debris in the processing liquid) and a second portion (upper portion of bottom surface of outer tank 17 Fig 1-2); an inner tank (11 Fig 1-2) partially disposed within the outer tank (Fig 1-2, outer tank is 17), the inner tank having a plurality of sidewalls (shown not numbered Fig 1-2), wherein the second portion of the first base plate (upper part of the bottom surface of the outer tank Fig 1-2) is connected to the sidewalls of the inner tank (Fig 1-2). Kang additionally teaches a filter located outside of the outer tank (col 1, ln 50-60) and a fluid channel having an inlet in the first containing space (end of 19 Fig 1-2 and col 1, ln 45-60) of the outer tank and an outlet in the second containing space (end of 13 Fig 1-2 and col 1, ln 45-60) of the inner tank. Kang additionally suggests an upstream pipe fluidly connecting the inlet to the filter (pipe or tube 19 Fig 1 and 2, note Kang teaches the liquid flows from this through a pump and a filter, the pump may be considered part of the pipe, see col 1, ln 45-60) and a downstream pipe fluidly connecting the filter to the outlet (13 Fig 1 or 2 and note Kang In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 16, the combination remains as applied to claim 15. The inner tank of Kang in the combination has a base plate and the sloping portion of the first base plate of the outer tank is inclined relative to the base plate of the inner tank as the combination is applied to claim 15.
Regarding claim 17, Kang teaches the second base plate is partially external to the outer tank (Fig 1-2).
Regarding claim 27, the combination remains as applied to claim 15 above. Kang does not disclose the position of the connection of the filter. Yu demonstrates a filter (24 Fig 1) positioned and connected below the base plate of the outer tank (note Yu does not demonstrate two baseplates, but this is taught by Kang). The position of the connection of the filter on the circulation line 6 above the second portion (sloping portion) of the first baseplate of the outer tank in the combination represents mere rearrangement of parts of the position of the filter. The position of the filter on the .
Claim 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ralph and US Patent Application Publication 2004/0140365 of Izuta, hereinafter Izuta.
Regarding claim 21, Kang teaches a wet bench (abstract) comprising an outer tank (17 Fig 1-2) having a first base plate (shown not numbered as bottom surface of tank 17 Fig 1-2), the first base plate having a first portion (upper portion of bottom surface of outer tank 17 Fig 1-2) and a second portion (lower portion of bottom surface of outer tank 17 Fig 1-2); an inner tank (11 Fig 1-2) extending through the first portion (upper portion) of the first base plate of the outer tank (Fig 1-2, outer tank is 17), the inner tank having a second base plate (shown not numbered as base plate of inner tank 11 Fig 1-2) and a plurality of second sidewalls (vertical portions shown not numbered Fig 1-2) connected to the second base plate (Fig 1-2). Kang additionally teaches a fluid circulation channel connecting the outer tank and the inner tank (see lines 19 and 13 Fig 1-2 and col 1, ln 45-60); a filter in the fluid circulation channel (note it is taught as part of the recirculation path and a channel is a path, col 1, ln 50-60) and a fluid channel having an inlet in the first containing space (end of 19 Fig 1-2 and col 1, ln 45-60) of the outer tank and an outlet in the second containing space (end of 13 Fig 1-2 and col 1, ln 45-60) of the inner tank. Kang fails to teach the first portion of the first base plate inclines downward toward the second portion because Kang demonstrates it as horizontal and Kang fails to teach the claimed chemical container and fluid supply channel. Regarding the first portion of the first base plate inclines downward toward the 

Regarding claim 23, Kang demonstrates the claimed spacing between the sidewalls of the outer tank and the sidewalls of the inner tank (Fig 1 and 2).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ralph and Izuta as applied to claim 21 and further in view of Tanaka.
Regarding claim 22, Kang in view of Ralph and Izuta remains as applied to claim 21 above. Kang fails to teach the relative heights of the sidewalls being higher than the top edges of the first sidewalls. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to adjust the height of the inner tank to be higher to prevent backflow from the outer tank into the inner tank in an overflow situation. Additionally this represents a rearrangement of parts of lowering the position of the outer tank. Additionally, in the same field of endeavor (abstract), Tanaka teaches the inner tank (34a) has higher sidewalls than the outer tank (34b). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to use the sidewall arrangement of Tanaka because Tanaka teaches this is a functional alternative for the same purpose of an inner and outer tank bath apparatus with overflow from the inner to the outer tank.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kobayashi and Ralph as applied to claim 1 above, and further in view of Yu.
Regarding claim 25, Kang in view of Kobayashi and Ralph fails to teach a topmost portion of the upstream pipe of the fluid channel is higher than a topmost position of the outer tank. It is initially noted that this appears to represent a mere rearrangement of parts of the inlet line of Kang to exit from the top of the tank rather than the bottom. Additionally, in the same field of endeavor of bath processing apparatuses (abstract), Yu teaches the inlet (upstream) portion of the recirculation line (6 Fig 1) [0024-0025] extends over the side of the outer tank (4 Fig 1) [0024-0025] such that the topmost position of the upstream pipe is higher than a topmost position of the .

Response to Arguments
Applicant’s arguments filed 07/16/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues in the reply (p9-10 and p13-14) that Kang does not teach the amended limitations of claim 1 and 21 regarding the position of the outlet. This is not persuasive because the combination as applied renders obvious the position of the outlet and because the position of the outlet represents a mere rearrangement of parts. Applicant has provided no demonstration that this positioning is critical or that it represents more than rearrangement of parts.
Applicant argues (reply p11-13) that Kang in view of Ralph and Izuta does not teach the amended limitations of claims 15 and 21. This is not persuasive because as explained in the rejection the prior art combination teaches these position limitations or renders them obvious. Applicant has provided no reason to demonstrate this positioning 
The remaining arguments regarding dependent claims (reply p15) rely on the alleged failings of the art to teach or render obvious the amended limitations. This is not persuasive in view of the new rejections explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0035182 appears to demonstrate an outer tank with a sloped bottom surface (Fig 3a, surface 13a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716